Citation Nr: 0124075	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-03 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971 and from July 1973 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veteran Affairs (VA) Regional Office (RO) in Washington, 
D.C., that denied the veteran's claim for service connection 
for PTSD.

In September 2001, the veteran's spouse contacted the RO and 
requested that a personal hearing that was scheduled early 
that month be rescheduled.  Pursuant to this request, a 
hearing was rescheduled for later in the month which the 
veteran's representative canceled.  The veteran's 
representative also relayed the veteran's request that he not 
be rescheduled for another hearing.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The criteria for evaluating service connection for PTSD 
require medical evidence establishing a diagnosis of the 
condition in accordance with § 4.125 (a), credible supporting 
evidence that the claimed inservice stressor occurred, and a 
link, established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. at 138. 

In regard to inservice stressors, the veteran reports two 
traumatic incidents while serving aboard the USS WASP:  1) a 
near collision of an oil freighter with a U-boat driven by 
the veteran, and, 2) being washed overboard by a big wave in 
hurricane conditions.  Service personnel records on file, 
including Administrative Remarks for the USS Wasp, do not 
verify either of the veteran's reported stressors.  However, 
as part of VA's duty to notify, the veteran should be 
notified of the lack of verification regarding his reported 
stressors to date, and be given the opportunity to provide 
additional information regarding these stressors, such as the 
specific dates that the stressors occurred and statements 
from fellow servicemen who may have been involved in or who 
witnessed such incidents.  38 U.S.C.A. § 5103(a).  
Thereafter, appropriate means should be taken to verify the 
stressors.  Also, the veteran reported in April 1999 that he 
had been discharged from service three months early due to 
the alleged stressors.  However, his separation record (DD 
Form 214N) shows that his enlistment was actually extended 
due to lost time and that he was separated due to "decreased 
personnel requirements."  Accordingly, if the veteran has 
any information connecting the alleged stressors to his 
separation from service, he should provide it to the RO.

The veteran's service medical records for his first period of 
service are not associated with the claims folder.  It is 
during this period of service that the alleged stressors 
occurred.  If the veteran was washed overboard, service 
medical records might possibly reflect medical treatment 
following his rescue.  Furthermore, the ship's daily logs 
during the veteran's time aboard the WASP might possibly 
reflect a search and rescue mission to retrieve the veteran 
from the water.

As far as a diagnosis of PTSD, the record contains a July 
1998 VA outpatient record diagnosing the veteran as having 
PTSD, an August 1998 VA medical center (VAMC) discharge 
summary reflecting a diagnosis of rule out PTSD, and a March 
1999 VAMC discharge summary containing a diagnosis of history 
of PTSD.  This evidence thus brings into question the 
diagnosis of PTSD and necessitates further medical 
development to order to resolve this issue.  Such development 
should include obtaining any additional pertinent medical 
evidence, as well as affording the veteran a VA examination.  
38 U.S.C.A. § 5103A(b), (d).  

With respect to medical evidence, the claims file contains a 
VA neuropsychological evaluation report dated in December 
1998 which is missing some pages and is incomplete.  
Accordingly, an attempt must be made to obtain the complete 
neuropsychological evaluation report and incorporate it into 
the claims file for review.  38 U.S.C.A. § 5103A(b).  
Moreover, the veteran reported in April 1999 that in addition 
to having been on the psychiatric ward at a VA medical 
facility on two occasions, he was also on the psychiatric 
ward at Washington Adventist Hospital on two occasions.  
However, the claims file contains records of only one 
psychiatric hospitalization at Washington Adventist Hospital, 
in March 1998.  Consequently, an attempt should be made to 
obtain records related to the second psychiatric 
hospitalization.  38 U.S.C.A. § 5103A(b).

It is important to note that the current criteria for 
evaluating claims of service connection for PTSD became 
effective on March 7, 1997.  Prior to this date, the law 
required that there be a clear diagnosis of PTSD as opposed 
to the present requirement that there be medical evidence 
diagnosing the condition in accordance 
with § 4.125 (a).  See Direct Service Connection (Post-
Traumatic Stress Disorder), 64 Fed. Reg. 32,807 (1999) 
(codified at 38 C.F.R. § 3.304(f) (2000)); Harth v. West, 14 
Vet. App. 1 (2000).  Consequently, because the RO in this 
case adjudicated the claim under the old version of 
§ 3.304(f) which was no longer in effect in June 2000, a 
remand is necessary so that the RO can consider the evidence 
under the new version of the regulation.

Lastly, the veteran stated in April 1999 that his 
disabilities had been recognized by the Social Security 
Administration (SSA), but that he had not received any monies 
to date.  As such, the RO should request all records from the 
SSA that relate to the veteran's application for disability 
benefits.  See 38 U.S.C.A. § 5103(a), (b); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
claim for service connection for PTSD.  
The veteran should specifically be asked 
to provide the date of hospitalization at 
Washington Adventist Hospital other than 
the March 1998 hospitalization.  Efforts 
to obtain pertinent records must be 
documented in the claims file and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  

2.  The veteran should also be asked to 
provide as much detail as possible (who, 
what and where) of all traumatic 
incidents in service that he experienced.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records for his first period of service 
with the United States Navy through 
official channels.  Any records received 
should be associated with the claims 
folder.

4.  The RO should take appropriate means 
to verify the stressors alleged by the 
veteran, including, if possible, 
obtaining the USS WASP ship's logs, for 
the period during which the veteran 
served aboard that vessel.   

5.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's disability claim along with the 
medical evidence on which the decision 
was based.  These records should then be 
incorporated into the claims file.

6.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD and whether it is 
related to verified stressors.  The 
examiner should review the veteran's 
claims file prior to the examination.  
Any psychological testing deemed 
appropriate should be conducted.  The 
examiner should be asked to opine as to 
whether it is at least as likely as not 
that the veteran has PTSD and, if so, 
whether it is proximately related to 
verified inservice stressors.  A 
diagnosis of PTSD must either be in 
conformance with the DSM-IV or otherwise 
be supported by the findings.  38 C.F.R. 
§ 4.125.  All findings, opinions, and 
bases should be set forth in detail.

7.  The RO should readjudicate the claim 
for service connection for PTSD.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished with a new supplemental 
statement of the case and be given an 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




